Citation Nr: 1217204	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-35 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a low back condition, to include as secondary to all service-connected disabilities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to all service-connected disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected internal derangement of the right knee with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board observes that the Veteran submitted a notice of disagreement in March 2009 with respect to all ten issues in the December 2008 rating decision.  After the Veteran received the September 2009 statement of the case, the Veteran submitted a substantive appeal in September 2009 indicating that he only wanted to appeal the increased rating claim for his right knee and the service connection claims for degenerative joint disease of the lumbar spine and peripheral neuropathy of the bilateral lower extremities.  Therefore, the remaining seven issues listed in the September 2009 statement of the case are not before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran requested a travel Board hearing at a local VA office in the September 2009 substantive appeal.  The Veteran reported that he moved in a letter attached to a statement in support of claim form dated in May 2010.   He included his new address (located in Wind Lake, Wisconsin) on the statement in support of claim.  The RO sent a letter in June 2011 informing the Veteran of the date and time of his scheduled Board hearing to his old address.  The letter was returned from the U.S. Postal Service indicating that the forward time had expired and to return to sender.  The return sticker included a new address of the Veteran, which was different than the Wind Lake address provided by the Veteran in May 2010.  A written notation on the envelope indicates that the record was updated and the letter was resent in June 2011.  A copy of the letter that was resent to the Veteran was not included in the claims file or Virtual VA.  The Board observes that a letter dated in July 2011 reminding the Veteran of the scheduled hearing was sent to the second address of record, Wild Lake, and not the address identified by the U.S. Postal Service.  Furthermore, a review in Virtual VA reveals that the RO is still sending letters to the Wind Lake address, indicating that the RO never updated the Veteran's address.  The Veteran failed to appear at the scheduled travel Board hearing.  The RO was notified of the Veteran's current address via the U.S. Postal Service and it is unclear whether the letter that was resent to the address provided by the Postal Service.  Thus, the Board concludes that the Veteran may not have received notice of the time and place of the travel Board hearing.  See 38 C.F.R. § 20.704(b) (2011).  There is no evidence that the Veteran has withdrawn his request for a Board hearing.  Therefore, the Board finds that a hearing must be rescheduled and notice sent to the Veteran at his current address in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2011). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge of the Board at the next available opportunity.  Notice of the scheduled hearing must be sent to the Veteran's most recent address of record, after confirmation of such address with the Veteran's accredited representative.  The RO should notify the Veteran of the date of such hearing by sending a letter of notification to the Veteran to the most recent address of record at least 30 days prior to the hearing date and provide a copy of such notification in the record. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


